1st Mariner Reports 2nd Quarter 2010 Results, Closes on a $10.9 Million Public Offering and Eliminates Additional Debt Baltimore, MD (August 2, 2010) – 1st Mariner Bancorp (NASDAQ: FMAR), parent company of 1st Mariner Bank, reported a net loss of $4.7 million, or $(0.28) per basic and diluted share for the second quarter of 2010, an increase of $2.3 million over the net loss of $2.4 million, or $(0.37) per basic and diluted share, for the second quarter of 2009. Edwin F. Hale, Sr., 1st Mariner’s chairman and chief executive officer, said, the quarter was marked by encouraging steps and continued challenges.“During the quarter, we completed a $10.9 million capital raise and extinguished another $1.0 million in debt, both of which moved us closer to meeting our regulatory capital targets. While we have made substantial progress on the capital front, we are still challenged with a struggling real estate market and sour economy, which is putting a significant damper on our earnings.Although we are not yet at our target capital levels, our capital ratios are much improved over the levels of the second quarter of 2009, despite our quarterly operating loss.We are seeing improvement in the level of delinquencies in our commercial loan portfolio, the Bank’s net interest margin is improving, but losses have continued.” Regarding the Company’s effort to raise capital, Hale said, “the Company continues to use its best efforts to address the capital targets that have been established by the Federal Reserve and FDIC and we have been in frequent contact with the various regulators in this regard.The regulatory and securities processes relating to raising capital are rigorous and there are timetables that are not within our control.The current volatility of the capital markets has compounded the difficulty of this process.But, in light of the progress we have made to date, we are confident that we will be successful in meeting our targets.” Operating Summary The net loss for the second quarter included provisions for loan losses of $4.4 million, which were necessary to maintain an adequate allowance for loan losses. Additionally, charges related to foreclosed properties totaled $2.9 million for the quarter, a 52% increase over the same quarter in 2009. These charges reflect the continued stagnation in the real estate market and continued decline in appraised values, particularly high-end housing. While there was an increase in non performing loans during the quarter, the Bank has seen an improvement in its delinquency rates. Total 30-89 day delinquencies were $37.5 million as of June 30, 2010, which is a decrease of $37.3 million, or 50%, since March 31, 2010. Total non-performing loans and loans more than 30 days delinquent dropped to their lowest level since the fourth quarter of 2008. - Total revenue for the three and six months ended June 30, 2010 was $13.0 million and $25.8 million, respectively. This represents an 11.6% and 7.9% decrease over 2009’s quarter and year to date figures of $14.7 million and $28.0 million, respectively. While the net interest income component of total revenue increased slightly over 2009, non interest income decreased. Non-interest income was $6.1 million for the quarter, a decrease of 23% over the $7.9 million in 2009. For the six months ended June 30, 2010, non interest income was $11.9 million, 22% lower than the 2009 figure of $15.3 million. During the first half of 2009, the Company had record mortgage volume and related fee income. However, mortgage volume significantly decreased nationwide during the first half of 2010. This was primarily due to a slowing real estate market and the expiration of the U.S. Government’s homebuyer tax credits. - Net interest income was relatively flat, with $6.9 million earned in the second quarter of 2010 compared to $6.8 million in the second quarter of 2009. For the six months ended June 30, 2010, net interest was $13.9 million, an increase of 9% over 2009. The increase is due to the reduction of debt and the related interest expense primarily attributable to the $20 million Trust Preferred Debt exchange completed in the first quarter.The net interest margin for the 2nd quarter of 2010 was 2.75%, an increase of 34 basis points from 2.41% in the 2nd quarter of 2009. For the six months ended June 30, the net interest margins were 2.73% and 2.25% for 2010 and 2009, respectively.As mentioned above, these improvements were the result of a lower interest expense on borrowed funds. - Average earning assets were $997 million for the quarter, which was a 10% decrease over 2009’s balance of $1.1 billion. The decrease was due to a reduction in loans, loans held for sale, investments, and interest bearing deposits. - The provision for loan losses totaled $4.4 million for the 2nd quarter of 2010, an increase of 52% over the provision of $2.9 million in the corresponding quarter last year.Net charge-offs increased $794 thousand, or 22%, to $4.3 million for the 2nd quarter of 2010 from $3.5 million in the 2nd quarter of 2009. For the six months ended June 30, the provision for loan losses was $6.5 million and $6.3 million in 2010 and 2009, respectively. The allowance for loans losses at the end of the second quarter of 2010 was $12.0 million, a decrease of 26% over the prior year’s figure of $16.3 million. The decrease was primarily attributable to the removal of the allowance for loan losses that was related to Mariner Finance’s loan portfolio. The allowance for loan losses as a percentage of total loans was 1.40% as of June 30, 2010, compared to 1.64% as of June 30, 2009.Excluding the allowance related to Mariner Finance, the allowance as a percentage of loans totaled 1.29% as of June 30, 2009. - Non- interest expenses increased slightly to $17.1 million in the second quarter of 2010 compared to $16.7 million in the second quarter of 2009. The costs related to foreclosed properties increased $976 thousand, or 52%, to $2.9 million in the second quarter of 2010 when compared to the $1.9 million in 2009. For the six months ended June 30, theses expenses were $4.5 million and $4.0 million in 2010 and 2009, respectively. The increase in these costs are predominantly the result of the continued deterioration of appraised values, particularly in the high-end housing market. Comparing balance sheet data as of June 30, 2010 and 2009, total assets decreased to $1.34 billion, 8% lower than the prior year’s $1.46 billion. This decrease was largely due to the sale of Mariner Finance in December, 2009. - Total loans outstanding decreased $138.9 million, or 14%, to $858.2 million as of June 30, 2010. As mentioned above, the decrease is predominantly attributable to the sale of the assets of Mariner Finance in 2009, which represents $102.2 million of the decrease. - Total deposits increased $19.6 million, or 2%, from $1.096 billion in 2009 to $1.116 billion as of June 30, 2010. Increases in Certificates of Deposit were the primary reason for the overall increase in deposits. Total Certificates of Deposit were $801.9 million as of June 30, 2010, an increase of 9%, over June 30, 2009’s balance of $735.8 million. This increase was offset by decreases in non-interest bearing checking accounts of $26.2 million and money market accounts of $30.8 million. - Stockholders’ Equity was $42.9 million as of June 30, 2010, resulting in a basic book value per share of $2.40. This reflects the capital raise of $10.9 million that was closed on April 12, 2010 whereby 9.5 million shares were issued. Additionally, the Company extinguished $1 million in debt securities in exchange for $100 thousand in common stock. This transaction was executed under similar terms to the $20 million exchange that was completed in the first quarter. As a result of the recent exchange, the Company recorded a post- tax gain of over $600 thousand. Capital Ratios in the 2nd quarter of 2010 for First Mariner Bank were as follows: Leverage Ratio 6.1%; Tier 1 risk-based ratio 8.5% Total Capital Ratio 9.7%. 1st Mariner Bancorp is a bank holding company with total assets of $1.342 billion.Its wholly owned banking subsidiary, 1st Mariner Bank, with total assets of $1.39 billion, operates 23 full service bank branches in Baltimore, Anne Arundel, Harford, Howard, Talbot, and Carroll counties in Maryland, and the City of Baltimore. 1st Mariner Mortgage, a division of 1st Mariner Bank, operates retail offices in Central Maryland and the Eastern Shore of Maryland.1st Mariner Mortgage also operates direct marketing mortgage operations in Baltimore County.1st Mariner Bancorp’s common stock is traded on the NASDAQ Global Market under the symbol “FMAR”.1st Mariner’s Website address is www.1stMarinerBancorp.com, which includes comprehensive level investor information. In addition to historical information, this press release contains forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans and expectations regarding the Company’s efforts to meet regulatory capital requirements established by the Federal Reserve and the FDIC, efficiencies resulting from new programs and expansion activities, revenue growth, anticipated expenses, profitability of mortgage banking operations, and other unknown outcomes.The Company’s actual results could differ materially from management’s expectations.Factors that could contribute to those differences include, but are not limited to, the Company’s ability to increase its capital levels and those of 1st Mariner Bank, volatility in the financial markets, changes in regulations applicable to the Company’s business,its concentration in real estate lending, increased competition, changes in technology, particularly Internet banking, impact of interest rates, possibility of economic recession or slowdown (which could impact credit quality, adequacy of loan loss reserve and loan growth), dependency on key personnel, particularly Edwin F. Hale, Sr., Chairman of the Board of Directors and CEO of the Company, and the Risk Factors set forth in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the three months ended June 30, $ Change % Change Summary of Earnings: Net interest income $ $ 2 % Provision for loan losses 52 % Noninterest income ) -23 % Noninterest expense 2 % Net loss before income taxes ) ) ) 73 % Income tax benefit ) ) ) 83 % Net loss from continuing operations ) ) ) 66 % Net (loss)/income from discontinued operations - % Net loss ) ) ) -93 % Profitability and Productivity: Return on average assets -1.36
